 

 

FILED
UNITED STATES DISTRICT COURT May 24, 2019
EASTERN DISTRICT OF CALIFORNIA

CLERK, US DSITRICT COURT
EASTERN DISTRICT OF
CALIFORNIA cx

 

 

UNITED STATES OF AMERICA, Case No. 2:19-mj-00082-CKD
Plaintiff,
Vv. ORDER FOR RELEASE OF
PERSON IN CUSTODY
ALESIA SAMPSON,
Defendant.

 

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release ALESIA SAMPSON ,
Case No. 2:19-mj-00082-CKD Charge.21 USC § 841(a)(1), 841(b)(1)(C) and 846 ,
from custody for the following reasons:

X Release on Personal Recognizance, without PTS supervision.

 

Bail Posted in the Sum of $

 

Unsecured Appearance Bond $

 

Appearance Bond with 10% Deposit
Appearance Bond with Surety
______ Corporate Surety Bail Bond
(Other):_ Must appear at next Court date before
X Magistrate Judge Carla Carry on 6/6/2019 at 3 PM at

4th fl, 400 S. Virginia St. Reno, NV

 

Issued at Sacramento, California on May 24, 2019 at 2: F277 pm

Magistrate Judge Carolyn K. Deir aney

fo Cota” a CO - Ll except

 
